Case 0:18-cv-62593-DPG Document 178 Entered on FLSD Docket 07/03/2019 Page 1 of 23



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.: 18-cv-62593-DPG

   FEDERAL TRADE COMMISSION,

            Plaintiff,
   vs.

   SIMPLE HEALTH PLANS, LLC, et al,,

            Defendants.


                  RECEIVER'S MOTION FOR AUTHORITY (I) TO CANCEL
                     NON-RESIDENTIAL REAL PROPERTY LEASE AT
                 OAKWOOD BUSINESS CENTER IN HOLLYWOOD, FLORIDA
                      EFFECTIVE AS OF AUGUST 1, 2019 OR UPON
                  COMPLETION OF AUCTION OF PERSONAL PROPERTY,
                      WHICHEVER IS LATER AND (II) TO AUCTION
                 PERSONAL PROPERTY AND ABANDON REMAINING ITEMS

            Michael I. Goldberg, as court-appointed receiver (the "Receiver") over defendants

   Simple Health Plans LLC, Health Benefits One LLC, Health Center Management LLC,

   Innovative Customer Care LLC, Simple Insurance Leads LLC, Senior Benefits One LLC, and

   their subsidiaries, affiliates, successors and assigns (each, a "Receivership Entity" and

   collectively, the "Receivership Entities") hereby moves this Court for entry of an Order

   authorizing the Receiver to (i) to cancel the non-residential real property lease at Oakwood

   Business Center in Hollywood, Florida effective as of August 1, 2019 or upon completion of the

   auction of the personal property, whichever is later and (ii) to conduct an auction of the personal

   property and abandon the remaining items.I In support of this motion, the Receiver states as

   follows:


   1  In the event Defendant, Steven Dorfman, wants the personal property abandoned after the conclusion of the
   auction, he should make arrangements with the Receiver to remove the items after the conclusion of the auction and
   prior to August 1,2019.


   49209833;4
Case 0:18-cv-62593-DPG Document 178 Entered on FLSD Docket 07/03/2019 Page 2 of 23



                                   FACTUAL BACKGROUND

            A.   The Receivership

            1,   On October 29, 2018, the Federal Trade Commission (the "FTC") filed a

   Complaint in the United States District Court for the Southern District of Florida against the

   Receivership Entities and Steven Dorfman ("Dorfman") (Dorfman and the Receivership Entities

   are collectively referred to as, the "Defendants"), under Section 13(b) of the Federal Trade

   Commission Act (the "FTC Act"), 15 U.S.C. § 53(b) and the Telemarketing and Consumer

   Fraud and Abuse Act, 15 U.S.C. §§ 6101-6108, alleging the Defendants violated Section 5(a) of

   the Federal Trade Commission Act, 15 U.S.C. § 45(a) and the FTC's Telemarketing Sales Rule,

   16 CFR Part 310, as amended [ECF No. 1].

            2.   On the same date, the FTC filed an Ex Parte Motion for a Temporary Restraining

   Order with Asset Freeze, Appointment of a Temporary Receiver, and Other Equitable Relief, and

   Order to Show Cause Why a Preliminary Injunction Should Not Issue, along with a

   Memorandum in Support of the Motion for TRO [ECF No. 3].

            3.   On October 31, 2018, this Court entered an Ex Parte Temporary Restraining

   Order with Asset Freeze, Appointment of a Temporary Receiver, and Other Equitable Relief, and

   Order to Show Cause Why a Preliminary Injunction Should Not Issue (the "TRO"), which,

   among other things, appointed the Receiver over the Receivership Entities with full powers of an

   equity receiver [ECF No. 15].

            4.   The Court entered orders continuing the TRO on multiple occasions upon request

   of one or more of the parties. On May 14, 2019, after the Court held an evidentiary show cause

   hearing on the FTC's request for preliminary injunctive relief, the Court entered a Preliminary




                                                  2
   49209833;4
Case 0:18-cv-62593-DPG Document 178 Entered on FLSD Docket 07/03/2019 Page 3 of 23



   Injunction [ECF No. 139] extending the asset freeze and appointing Mr. Goldberg as permanent

   receiver over the Receivership Entities.2

            5.       Pursuant to the Preliminary Injunction, the Receiver is directed and authorized to

   assume full control of the Receivership Entities; take excusive custody, control and possession of

   all assets and documents of or in the possession, custody or under the control of any

   Receivership Entity, including assets the Receiver has a reasonable basis to believe were

   purchased using funds from any Receivership Entity's corporate accounts. See Preliminary

   Injunction at page 33.

            6.       Moreover, the Preliminary Injunction authorizes the Receiver to enter into and

   cancel contracts and purchase insurance as advisable or necessary. See Preliminary Injunction at

   page 36.

            7,       As of the date of the Receiver's appointment as receiver, one or more the

   Receivership Entities were parties to commercial real property leases located in Texas and

   Florida. After the entry of the Preliminary Injunction, the Receiver filed a motion [ECF No.

   143] requesting the Court authorize the cancelation of the leases for the premises located at 5720

   LBJ Freeway, Suite 610 and 12005 Ford Road, in Dallas, Texas; 8400 N.W. 36th Street, Miami,

   Florida; and 1769 Blount Road, Unit 109, Pompano Beach, Florida, On June 11, 2019, the Court

   entered an Order [ECF No. 161] authorizing the Receiver to cancel those Leases,

            A.       The Leased Premises

            8.       On November 10, 2014, Oakwood Business Center Limited Partnership, as

   landlord (the "Landlord") entered into a Shopping Center Lease with Receivership Entity Senior


   2 In the Preliminary Injunction, the court defines the Receivership Entities as "the Corporate Defendants as well as
   any other entity that has conducted any business related to Defendants' advertising, marketing, promoting, offering
   for sale, or sale of limited benefit plans and medical discount memberships, including by transferring, commingling,
   or receiving Assets derived from any activity that is the subject of the Complaint in this matter, and that the Receiver
   determines is controlled or owned by any Defendant." See ECF No. 139 at fn. 17.

                                                              3
   49209833;4
Case 0:18-cv-62593-DPG Document 178 Entered on FLSD Docket 07/03/2019 Page 4 of 23



   Benefits One, LLC, as tenant, for use of approximately 16,070 square feet of office space located

   at the Oakwood Business Center at 2 Oakwood Boulevard, Suite 100, Hollywood, Florida (the

   "Hollywood Premises"), The lease term was for ten years from the date of commencement of

   payment of rent, with two five-year options for renewal. The monthly Base Rent3 commenced at

   $14,931.71, with increases to the Base Rent scheduled to take place every-other year. The

   Shopping Center Lease listed Dorfman as the guarantor of the lease obligations.

            9.     On April 21, 2016, the Landlord and Senior Benefits One entered into a First

   Amendment to Lease (collectively with the Shopping Center Lease, the "Lease"), whereby the

   parties agreed to add an adjacent property, representing an additional approximately 1,165 square

   feet to the leased premises used by the Receivership Entities. The teim of the Lease was

   extended to August 31, 2025. Pursuant to the Lease, the current monthly base rent is $19,006.01.

            10.    The Receiver seeks to cancel the Lease and return the Hollywood Premises to the

   Landlord upon completion of certain events described herein.

            11.    Prior to the Receiver's appointment, Dorfman operated the corporate offices of

   the Receivership Entities and a call center at the Hollywood Premises. Corporate records, stored

   on computers and in file cabinets, and various furniture and fixtures remain at the Hollywood

   Premises.

            B.     The Proposed Auction of the Personal Property

            12,    As noted above, there remains numerous office furnishings, computers,4 monitors,

   and electronics at the Hollywood Premises (collectively, the "Personal Property").5                     The

   Receiver has commissioned an appraisal of the Personal Property and it is estimated that the



   3 The term "Base Rent" is defined in the Shopping Center Lease, a copy of which is available for review upon
   request to the Receiver's undersigned counsel.
   4 The computers will be excluded from the auction and secured separately by the Receiver.
   5 The sports memorabilia previously stored at this location has been relocated to the Receiver's office.



                                                        4
   49209833;4
Case 0:18-cv-62593-DPG Document 178 Entered on FLSD Docket 07/03/2019 Page 5 of 23



   current market value of the property is approximately $134,650. Although the Receiver expects

   the liquidated value of the Personal Property to be significantly less, the Receiver believes there

   is sufficient value in the Personal Property to warrant a sale of the Personal Property for the

   benefit of the creditors of the Receivership Entities.

            13.   Upon the Receiver's request, local auctioneer, Stampler Auctions, has submitted a

   proposal to sell the Personal Property via an auction. The terms of the auction are described in

   the proposal prepared by Stampler Auctions, a copy of which is attached hereto as Exhibit "A",

   and summarized below:

                  (a)     The Personal Property will be sold through an "Absolute Auction",

   whereby the Personal Property will be sold to the highest bidder, without a reserve price setting a

   minimum bid;

                  (b)     The Personal Property will be sold piece by piece or in bulk as deemed

   necessary and most beneficial to the seller;

                  (c)     The auction will take place at the Hollywood Premises, along with

   simultaneous on-line bidding;

                  (d)     Stampler Auctions will market the auction primarily by utilizing local and

   regional newspapers along with internet advertising, telemarketing, e-marketing, social

   networking;

                  (e)     Stampler Auctions will advance all expenses and be reimbursed for its

   costs from the auction proceeds;

                  (f)     Stampler Auctions had provided the Receiver with a budget estimated at

   $6,355, comprised of $3,355 in advertising costs and $3,000 in labor costs;




                                                     5
   49209833;4
Case 0:18-cv-62593-DPG Document 178 Entered on FLSD Docket 07/03/2019 Page 6 of 23



                   (g)     Stampler Auctions will charge the Receiver a 10% a commission of the

   gross sale price of the Personal Property; and

                   (h)     Stampler Auctions will collect a 15% buyer's premium from the buyers of

   the Personal Property. (Individuals that purchase Personal Property on-line will pay a 20%

   buyer's premium — with 5% earmarked for the on-line platform.)

            14.    The Receiver intends to coordinate with the appraiser to schedule the auction to

   take place no later than July 25, 2019. This will allow for additional time for bidders to pick up

   purchased items and for the Receiver to remove any remaining company records prior to the

   estimated date the Hollywood Premises will be turned over to the Landlord.

            15.    Accordingly, the Receiver intends to vacate the Hollywood Premises on or after

   August 1, 2019 and turnover the premises to the Landlord thereafter. The Receiver will abandon

   any remaining Personal Property. The Receiver understands that Dorfman may be interested in

   taking possession of the abandoned Personal Property. The Receiver proposes to grant Dorfman

   access to the premises a day or two subsequent to the auction to view the Personal Property the

   Receiver intends to abandon. If Dorfman wants the Personal Property that the Receiver intends

   to abandon, he should remove them by close of business July 31, 2019 or by such other time the

   Receiver and the Landlord may agree.

                                     MEMORANDUM OF LAW

            The scope of a receiver's authority is established by the granting court. See SEC v. Manor

   Nursing Centers Inc., 458 F.2d 1082, 1105 (2nd Cir. 1973) Federal courts have specific powers,

   known as "equitable" authority, to order relief to advance the purposes of the federal laws, to

   preserve investor funds, and to ensure that wrongdoers do not profit from their unlawful conduct.

   SEC v. Elliott, 953 F.2d 1560, 1569-70 (11th Cir. 1992) (A district court has broad powers and



                                                    6
   49209833;4
Case 0:18-cv-62593-DPG Document 178 Entered on FLSD Docket 07/03/2019 Page 7 of 23



   wide discretion to determine relief in an equity receivership.) The "district court's power to

   supervise an equity receivership and to determine the appropriate action to be taken in the

   administration of the receivership is extremely broad..." SEC v. Hardy, 803 F.2d 1034, 1037-38

   (9th Cir. 1986).

           A.     The Receiver has Authority to Cancel the Lease

           Courts typically grant broad powers to receivers, including the authority to sue on behalf

   of the receivership and to gather, manage and liquidate receivership assets on behalf of potential

   creditors and harmed investors. Here, the Court has also given the Receiver the power to enter

  into and cancel contracts ... as advisable or necessary.         See Preliminary Injunction.     The

  Receiver believes it is in the best interest of the Receivership Entities to cancel the Lases. "The

  basis for broad deference to the district court's supervisory role in equity receiverships arises out

  of the fact that most receiverships involve multiple parties and complex transactions," and the

  fact that "a primary purpose of equity receiverships is to promote orderly and efficient

   administration of the estate by the district court for the benefit of the creditors." Hardy, 803 F.2d

   at 1037-38. A "receiver is not bound to adopt the contracts, accept the leases, or otherwise step

  into the shoes of his assignor, if, in his opinion, it would be unprofitable or undesirable to do so;

   and he is entitled to a reasonable time to elect whether to adopt or repudiate such contracts."

   Wiand v, Wells Fargo Bank NA., 8:12-CV-557-T-27EAJ, 2015 WL 12839237, at *6 (M.D. Fla.

   June 10, 2015), report and recommendation adopted, 8:12-CV-557-T-27EAJ, 2016 WL 355490

   (M.D. Fla. Jan. 29, 2016) citing US. Trust Co. v. Wabash W. Ry. Co., 150 U.S. 287, 299-300

   (1893) (An assignee or receiver is not bound to adopt the contracts, accept the leases, or

   otherwise step into the shoes of the assignor, if in his opinion it would be unprofitable or

  undesirable to do so; and he is entitled to a reasonable time to elect whether to adopt or repudiate



                                                    7
  49209833;4
Case 0:18-cv-62593-DPG Document 178 Entered on FLSD Docket 07/03/2019 Page 8 of 23



   such contract.) The Lease is a burden to the estate. The Receivership has shut down the business

   operations of the Receivership Entities and no longer has a business use for the Premises.

   Continuing to pay rent for an office that is no longer being used is simply a waste of money.

            B.     The Receiver has Authority to Sell the Personal Property by Auction

            The district court has broad powers and wide discretion to determine relief in an equity

   receivership. SEC v. Elliott, 953 F.2d 1560, 1566 (11th Cir. 1992), These powers include the

   authority to approve the sale of property of the Receivership Entities. Clark on Receivers § 482

   (3 d ed. 1992) citing First National Bank v. Shedd, 121 U.S. 74, 87, 7 S.Ct. 807, 814, 30 L.Ed.

   877 (1887) (A court of equity having custody and control of property has power to order a sale of

   the property in its discretion). Moreover, 28 U.S.C. § 2004 provides that personalty sold under

   any order of any court of the United States shall be sold in accordance with Section 2001 of Title

   28, unless the court orders otherwise. Pursuant to 28 U.S.C. § 2001(a), such sale shall be upon

   such terms and conditions as the court directs. See U.S. v. Peters, 777 F.2d 1294, fn. 6 (7th Cir.

   1985)(noting that 28 U.S.C. § 2001(a) authorizes a court to direct the te •ms and conditions of the

   sale).

            The Receiver proposed to sell the Personal Property through a licensed, qualified

   Auctioneer. The Receiver will work with the Auctioneer to ensure that the highest and best

   prices are obtained for the benefit of the creditors of the receivership estate. Accordingly, the

   Receiver submits that the requirement under 28 U.S.C. § 2001(a) for three independent

   appraisals and the notice requirements impose a financial burden on the receivership estate with

   no corresponding benefit given the relatively limited value of the Personal Property and the fact

   that the Personal Property will be marketed and advertised by the Auctioneer both in print and

   through targeted on-line advertisements. To the extent 28 U.S.C. § 2001(a) require further



                                                   8
   49209833;4
Case 0:18-cv-62593-DPG Document 178 Entered on FLSD Docket 07/03/2019 Page 9 of 23



   publication of notice, appraisals or other procedures, such provisions should be waived. See

   SEC v. Kirkland, 2009 WL 1439087, *2 (M.D. Fla. May 22, 2009) (waving certain requirements

   of 28 U.S.C. § 2001 where the Court believes the receiver had substantially complied with the

   requirements of the statute for the sale of property).

            WHEREFORE, the Receiver respectfully requests the Court to enter an Order in the

   form attached hereto as Exhibit "B", approving the relief requested in this motion and to grant

   such further relief as is just and proper.

                        LOCAL RULE 7.1 CERTIFICATION OF COUNSEL

            Pursuant to Local Rule 7,1, undersigned counsel hereby certifies that the Receiver has

   conferred with counsel for the Federal Trade Commission who has no objection to the Motion.

   Counsel for Steven Dorfman has informed Receiver's counsel that he opposes cancelation of the

   Lease.

     Dated: July 2, 2019                   Respectfully submitted,



                                                    /s/ Joan Levit
                                                  Joan Levit, Esq.
                                                  Florida Bar Number: 987530
                                                  Email: joan.levit@akerman,com
                                                  Counsel for Receiver

                                                  Michael I. Goldberg, Esq.
                                                  Florida Bar Number: 886602
                                                  Email: michael.goldberg@akerman.com
                                                  Court-appointed Receiver

                                                  AKERMAN LLP
                                                  Las Olas Centre II, Suite 1600
                                                  350 East Las Olas Boulevard
                                                  Fort Lauderdale, FL 33301-2999
                                                  Phone: (954) 463-2700
                                                  Fax: (954) 463-2224



                                                     9
   49209833;4
Case 0:18-cv-62593-DPG Document 178 Entered on FLSD Docket 07/03/2019 Page 10 of 23




                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this

   July 2, 2019 via the Court's notice of electronic filing on all CM/ECF registered users entitled to

   notice in this case as indicated on the attached Service List.



                                                  By: /s/ Joan M. Levit
                                                     Joan M. Levit, Esq.




                                                     10
    49209833;4
Case 0:18-cv-62593-DPG Document 178 Entered on FLSD Docket 07/03/2019 Page 11 of 23



                                             SERVICE LIST

   Counsel for Plaintiff Federal Trade             Counsel for Defendant Steven J. Dorfman
   Commission
                                                   Ryan Dwight O'Quinn
   Elizabeth C. Scott                              DLA Piper LLP (US)
   US Federal Trade Commission                     200 South Biscayne Boulevard
   Midwest Region                                  Suite 2500
   230 S. Dearborn St., Ste 3030                   Miami, FL 33131
   Chicago, IL 60604                               305-423-8553
   Email: escott@fte.gov                           Fax: 305-675-0807
                                                   Email: ryan.oquinn dlapiper,com
   James Davis
   Federal Trade Commission                        Elan Abraham Gershoni
   55 West Monroe Street, Suite 1825               DLA Piper LLP (US)
   Chicago, IL 60603                               200 S. Biscayne Boulevard
   312-960-5611                                    Suite 2500
   Email: jdavis ftc.gov                           Miami, FL 33131
                                                   305.423.8500
   Joannie Wei                                     Fax: 305.675.0527
   Federal Trade Commission                        Email: Elan.Gershoni@dlapiper.com
   230 South Dearborn Street, Suite 3030
   Chicago, IL 60603
   (312) 960-5607
   Email: jwei@fte.gov

   Counsel for Court Appointed Receiver            Court Appointed Receiver

   Naim Surgeon                                    Michael Ira Goldberg
   Gera R. Peoples                                 Akerman LLP
   Akerman LLP                                     Las Olas Centre
   Three Brickell City Centre                      350 E Las Olas Boulevard, Suite 1600
   98 Southeast Seventh Street, Suite 1100         Fort Lauderdale, FL 33301-0006
   Miami, FL 33131                                 954-463-2700
   305-982-5679                                    463-2224 (fax)
   305-374-5095 (fax)                              michael.goldberg@akerman.coin
   naim . surgeon !,akerman.corn
   gera.peonles@akerman.corn

   Joan M. Levit
   Akerman LLP
   350 East Las Olas Blvd, Suite 1600
   Fort Lauderdale, FL 33301
   954-463-2700
   joan.levit@akerman.com



                                                  11
   49209833;4
Case 0:18-cv-62593-DPG Document 178 Entered on FLSD Docket 07/03/2019 Page 12 of 23




   Counsel for American First Finance, Inc.     Counsel for Amandra Hicks

   Eric J Silver                                Janelle Alicia Weber
   Stearns Weaver Miller Weissler Alhadeff &    Law Office of Janelle A. Weber, P.A.
   Sitterson                                    1520 W Cleveland St., Ste. A
   150 West Flagler Street, Suite 2200          Tampa, FL 33606
   Miami, FL 33130                              813-9823663
   (305) 789-4175                               813-982-3810 (fax)
   esilver@stearnsweaver.com                    jweber@janelleweberlaw.com




                                               12
   49209833;4
Case 0:18-cv-62593-DPG Document 178 Entered on FLSD Docket 07/03/2019 Page 13 of 23




                              EXHIBIT A
Case 0:18-cv-62593-DPG Document 178 Entered on FLSD Docket 07/03/2019 Page 14 of 23



                            riTAMPLER
                            DAUCTIONS




                                            RE:




           SIMPLE HEALTH                          HOLLYWOOD


                                r- w   it

                               1/4"I    L
                                             'riea th




                                   Prepared for:


                  Michael Goldberg, Receiver
Case 0:18-cv-62593-DPG Document 178 Entered on FLSD Docket 07/03/2019 Page 15 of 23



         iTAMPLER
     F
         AUCTIONS

         April 29, 2019

         Michael Goldberg, Receiver                                   Via Email
         Akerman LLP                                                  Kimberly.smiley@akerman.corn
         350 East Las Olas Boulevard
         Suite 1600
         Fort Lauderdale FL 33301

         Re: Auction Proposal

         Dear Mr. Goldberg

         Stampler Auctions is pleased to present the enclosed Auction Proposal to
         liquidate the assets of Simple Health in Hollywood. Our experience utilizing the
         Auction Method of Marketing and knowledge of office furniture, computers and
         business machines give us a decided advantage over alternative forms of
         liquidation.

                                     TRUST, RELIABILITY & REPUTATION
                                   are at the core of Stampler Auctions.

         Our firm is here to help. As a full service company, we will strive to assist with
         your needs. The Stampler Auctions brand is synonymous with successful auctions
         and pleased clients - check our 58 year track record.




                               Video I - Harty Stampler in action at a recent auction ((lick,* Video)


         Focus is what sets our firm apart. Focus on details. Focus on satisfying our client.
         Focus on maximizing the return. Focus on solving your problem. Focus on the
         Auction Method of Marketing.
   Stampler Auctions
     P.O. Box 2975 I Ocala FL 34482                                                                          921 8888 TEL
       www.stamplerauctions.com Iinfo@stamplerauctions,com                                              954 342:2080 FAX
          "You'll Profit From Our Experience"TM                                                           800.330.BIDS
Case 0:18-cv-62593-DPG Document 178 Entered on FLSD Docket 07/03/2019 Page 16 of 23




                        Video 2 - The Simpler "Auction Method of Marketing" (Click for Video)

     Please review the Auction Outline, Proposed Auction Expense Budget, Summary
     and Auction Agreement. Once you are committed to the "Stampler" auction
     process, please sign the Auction Agreement and return via facsimile or email.

      We are at your disposal to discuss any facet of our plan and we welcome
      questions and comments.

      We look forward to working with you in the immediate future.

     Enthusiastically

     Stampler Auctions

      I-Wye stakupler
      Harry Stampler
      President

      HS/cic

      Enclosures




                                                                                                grAMPLER
                                                                                                 AUCTIONS
Case 0:18-cv-62593-DPG Document 178 Entered on FLSD Docket 07/03/2019 Page 17 of 23




                     SIMPLE HEALTH - HOLLYWOOD
                                  AUCTION OUTLINE

     DATE:
     On a mutually agreed upon date

     PREVIEW:
     Two hours prior to auction
     Inventory and Photo Gallery will be posted online

     LOCATION:
     On-Site -2 Oakwood Boulevard, Suite 100, Hollywood, Florida 33020

     MARKETING:
     Stampler Auctions will market the auction
     primarily by utilizing major local and regional
     newspapers along with internet advertising,
     telemarketing, e-marketing, social networking
     and advance auction promotion. Stampler
     Auctions will advance all expenses and be
     reimbursed at exact cost from auction
     proceeds. Please review the enclosed budget.         Video 3 - Advance Auction Promotion (Click,* Video)


     FORMAT:
     Stampler will sell the assets at Absolute Auction. The assets will be sold piece by
     piece, in groups or in bulk as deemed necessary and most beneficial to the
     Seller. Our auction is mobile and is conducted directly adjacent to the assets
     being sold. This allows the prospective buyers a final chance to view the
     merchandise and creates a more heated bidding atmosphere. Simultaneous
     online bidding will be offered.

     COMMISSION:
     Stampler Auctions will charge the Seller a 10% commission. Stampler Auctions
     will collect and retain in full its standard and customary Buyer's Premium. Said
     Buyer's Premium is paid for by each individual purchaser.

     SETTLEMENT:
     Stampler Auctions will collect all auction proceeds and deposit into a Trust
     Account as required by the Auction License Law. This law requires payment
     within thirty days. Stampler Auctions policy is full and final payment within two
     weeks of the auction or sooner. All payments are accompanied by a complete
     Accounting Summary.


                                                                                      trAMPLER
                                                                                       AUCTIONS
Case 0:18-cv-62593-DPG Document 178 Entered on FLSD Docket 07/03/2019 Page 18 of 23




                       SIMPLE HEALTH - HOLLYWOOD
                       PROPOSED AUCTION EXPENSE BUDGET


      NEWSPAPER ADVERTISING                                                         $    1,200
     Miami Herald                                                       600
     Fort Lauderdale Sun Sentinel                                       400
     Palm Beach Post                                                    200
     TRADE PUBLICATIONS                                                             $     N/A
     ADVERTISING LAYOUT & PLACEMENT                                                 $     180
      All advertising is prepared in house. This allows for on time and immediate
      proofing, editing and updating along with proper and timely placement.
      ADVANCE AUCTION PROMOTION                                                     $     200
      TELEMARKETING / FACSIMILE MARKETING / EMAIL MARKETING                         $     250

      INTERNET / WEBSITE ADVERTISING                                                $     325
     Stampler Website / Inventory Listing / Photo Gallery / Email Blasts
     auctionzip.com / craigslist.com / gotoauction.com / adsinusa.com
     salesspider.com / auctiondigz.com / publicauctionfinder.com
     epage,com / usnetads.com / globalauctionguide.com / more

      FACEBOOK                                                                      $     400
      Geo-targeted & Industry Specific Advertising
      GOOGLE AD WORDS                                                               $      50
     Dedicated Google targeted keyword campaigns / pay per click
      SIMULTANEOUS ONLINE BIDDING                                                   $     750
     "Bidspotter" platform including target marketing, online monitoring,
     listing fee, additional labor for photography, and detailed descriptions
      LABOR                                                                         $    3,000
     Set-Up - Supervisor & Staff                                        900
     Auction Day - Auctioneer* & Staff                                  950
         To Handle Registration, Selling, Bid spotting & Bookkeeping
     Check-Out - Supervisor & Staff                                     900
     Settlement - Bookkeeper                                            250

      TOTAL ESTIMATED OUT-OF-POCKET EXPENSES                                        $   6,355

      *Harry Stampler's services provided at no charge to Seller.
     Stampler Auctions will advance all expenses and be reimbursed at
     exact cost directly from auction proceeds. The above budget is a
     recommendation and can be tailored to more suit the Seller's needs.


                                                                                    I   STAMPLER
                                                                                        AUCTIONS,
Case 0:18-cv-62593-DPG Document 178 Entered on FLSD Docket 07/03/2019 Page 19 of 23




                      SIMPLE HEALTH - HOLLYWOOD                                 ,
                                           SUMMARY

     Stampler Auctions is confident that our firm is the only choice to conduct the auction of
     the office furniture, computers and business machines of Simple Health in Hollywood.

     Our ultimate goals are to net the Seller as much money as possible and to solve your
     problem. This will be achieved within the framework of our highly successful auction
     company.

     Stampler Auctions is proud of our 58 year history. Our firm has been owned and
     operated by Harry Stampler since 1981 and headquartered in South Florida since 1985.
     Stampler Auctions has never been brought in front of the Auction Board and never had
     a payment made from the Auctioneer's Recovery Fund.

     The most important factor in choosing an auction company should be potential Net
     Return. Stampler consistently produces top dollar.

     Our highly professional staff will prepare for and take this project from contract through
     final settlement with the utmost care. Stampler Auctions will not disappoint.



                        * STAMPLER AUCTIONS IS LICENSED, BONDED AND INSURED *




                                                                                    grAMPLER
                                                                                    -m
                                                                                    AUCTIONS
Case 0:18-cv-62593-DPG Document 178 Entered on FLSD Docket 07/03/2019 Page 20 of 23

        IWO
      SAMPLER
    [ AUCTIONS
      AGREEMENT MADE THIS        DAY OF APRIL, 2019, BETWEEN MICHAEL GOLDBERG, RECEIVER for SIMPLE HEALTH,
      HEREIN AFTER REFERRED TO AS "SELLER" AND STAMPLER AUCTIONS, HEREIN AFTER REFERRED TO AS "AUCTIONEER".

      WITNESSETH — WHEREAS THE SELLER DESIRES TO SELL AT ABSOLUTE AUCTION THE ASSETS HEREIN AFTER
      REFERRED TO AND FOR THAT PURPOSE TO EMPLOY THE AUCTIONEER. NOW, THEREFORE, IN CONSIDERATION OF
      THE MUTUAL COVENANTS AND AGREEMENTS HEREIN CONTAINED, THE PARTIES HERETO DO HEREBY AGREE AS
      FOLLOWS:

          1,   THE SELLER HEREBY AGREES TO EMPLOY THE AUCTIONEER TO SELL AT ABSOLUTE AUCTION THE
               OFFICE FURNITURE, COMPUTERS AND BUSINESS MACHINES LOCATED AT 2 OAKWOOD BOULEVARD,
               SUITE 100, HOLLYWOOD, FLORIDA 33020 ON A DATE TO BE DETERMINED.
          2.   THE AUCTIONEER HEREBY ACCEPTS SUCH EMPLOYMENT AND AGREES TO USE ITS BEST EFFORTS
               TO BRING ABOUT SUCH SALE OF SAID ASSETS AT ABSOLUTE AUCTION IN ACCORDANCE WITH THE
               PROVISIONS OF THIS CONTRACT AND WITH THE LAWS OF THE STATE. STAMPLER AUCTIONS IS
               LICENSED, BONDED AND INSURED.
          3.   THE AUCTIONEER HEREBY SHALL CAUSE SUCH SALE TO BE MARKETED IN A COMMERCIALLY
               REASONABLE FASHION IN THE MANNER IN WHICH AUCTIONS ARE ORDINARILY ADVERTISED, AND IN
               ACCORDANCE WITH FLORIDA STATUTES,
          4.   THE AUCTIONEER SHALL BE PAID BY THE SELLER, A COMMISSION OF 10% OF THE GROSS SALE,
          5.   SELLER IS RESPONSIBLE FOR ALL EXPENSES. THE SELLER AGREES THAT THE AUCTIONEER SHALL
               HAVE THE RIGHT TO REIMBURSE ITSELF FROM PROCEEDS OF AUCTION AT EXACT COST FOR ALL
               ADVERTISING/MARKETING AND AUCTION EXPENSES OR BILL THE SELLER FOR SAID COSTS. IF
               COSTS ARE BILLED, SELLER AGREES TO PAY SAID AMOUNTS WITHIN FIVE (5) DAYS. PLEASE SEE THE
               ENCLOSED ESTIMATED BUDGET.
          6.   THE AUCTIONEER WILL CHARGE AND RETAIN IN FULL THE STANDARD AND CUSTOMARY BUYER'S
               PREMIUM. THE BUYER'S PREMIUM IS PAID FOR BY EACH INDIVIDUAL BUYER.
          7,   ANY AND ALL DEPOSITS FORFEITED BY A BIDDER SHALL BE RETAINED IN FULL BY THE AUCTIONEER.
               ANY ACCRUED INTEREST, IF APPLICABLE, WILL BE RETAINED BY AUCTIONEER AS AN
               ADMINISTRATIVE FEE.
          8.   THE SELLER REPRESENTS THAT IT IS THE SOLE OWNER AND ABSOLUTE OWNER OF THE PROPERTY
               DESCRIBED IN THIS AGREEMENT AND THAT IT HAS FULL RIGHT TO OWN AND TRANSFER THE SAME.
               THE SELLER HAS GOOD MARKETABLE, DEFENSIBLE TITLE, FREE AND CLEAR OF ALL LIENS,
               ENCUMBRANCES, CLAIMS AND LIABILITIES TO ALL ASSETS TO BE SOLD,
          9.   THE SELLER AGREES TO INDEMNIFY AND HOLD HARMLESS THE AUCTIONEER FROM ANY AND ALL
               CLAIMS AND ACTIONS BROUGHT AGAINST THE AUCTIONEER OR SELLER BY ANY PURCHASER,
               CREDITOR, LIENOR, GOVERNMENT AGENCY, ETC.
          10. BOTH PARTIES AGREE THAT IN THE EVENT OF ANY LEGAL ACTION:
              A. RIGHTS TO A JURY TRIAL ARE WAIVED.
              B. THE PREVAILING PARTY WILL BE ENTITLED TO A REIMBURSEMENT OF LEGAL FEES, COST,
                 EXPENSES AND REASONABLE PAYMENT FOR TIME
              C. VENUE FOR ANY LITIGATION IS AGREED TO BE IN BROWARD COUNTY, FLORIDA.
          11. THE AUCTIONEER SHALL BE ENTITLED TO A "NO SALE FEE" IN THE EVENT OF A CANCELLATION OR
              AN UNAPPROVED REMOVAL OF ASSETS FROM THE SCHEDULED AUCTION. THIS FEE SHALL BE
              $10,000.00. ADDITIONALLY, ANY AND ALL ACTUAL EXPENSES WOULD BE REIMBURSED BY SELLER.
          12. STAMPLER AUCTIONS IS REQUIRED BY THE AUCTION LICENSE LAW TO SETTLE ALL DEALS WITHIN 30
              DAYS. OUR COMPANY POLICY IS TO SETTLE ALL DEALS BY TRUST ACCOUNT CHECK WITHIN 14 DAYS
              AFTER THE SALE WITH ALL PERTINENT BACK-UP ATTACHED TO A DETAILED SUMMARY.

      IN WITNESS WHEREOF THE PARTIES HAVE EXECUTED THIS AGREEMENT ON THE            DAY OF APRIL, 2019.




      MICHAEL GOLDBERG, RECEIVER                              HARRY STAMPLER, PRESIDENT
      SIMPLE HEALTH                                           STAMPLER AUCTIONS
      954.759.8929 I kimberly.smilevAakerman.com




   Stampler Auctions
    P.O. Box 2975 Ocala FL 34482                                                                           921. 8888 TEL
      www.stamplerauctions.com I info@stamplerauctions.com                                            954 342.2080 FAX
        "You'll Profit From Our Experience"TM                                                           800.330.BIDS
Case 0:18-cv-62593-DPG Document 178 Entered on FLSD Docket 07/03/2019 Page 21 of 23




                              EXHIBIT B
Case 0:18-cv-62593-DPG Document 178 Entered on FLSD Docket 07/03/2019 Page 22 of 23



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 18-cv-62593-DPG

   FEDERAL TRADE COMMISSION,

            Plaintiff,
   vs.

   SIMPLE HEALTH PLANS, LLC, et al.,

            Defendants.


                  ORDER GRANTING RECEIVER'S MOTION FOR AUTHORITY
                (I) TO CANCEL NON-RESIDENTIAL REAL PROPERTY LEASE AT
                   OAKWOOD BUSINESS CENTER IN HOLLYWOOD, FLORIDA
                         EFFECTIVE AS OF AUGUST 1, 2019 OR UPON
                     COMPLETION OF AUCTION OF PERSONAL PROPERTY,
                         WHICHEVER IS LATER AND (II) TO AUCTION
                   PERSONAL PROPERTY AND ABANDON REMAINING ITEMS

            THIS cause comes before the Court on the Receiver's Motion for Authority to Cancel

   Non-Residential Real Property Lease at Oakwood Business Center in Hollywood, Florida

   Effective as of August 1, 2019 or Upon Completion of the Auction of the Personal Property,

   Whichever is Later and (ii) to Conduct an Auction of the Personal Property and Abandon the

   Remaining Items (the "Motion") [ECF No. 143]. The Court, having reviewed the Motion and

   responses thereto, if any, and being otherwise fully advised in the premises, it is hereby

            ORDERED and ADJUDGED as follows:

         1. The Motion is GRANTED.

         2. The Receiver is authorized to cancel the lease agreement entered into by Oakwood

            Business Center Limited Partnership, as landlord (the "Landlord") and Receivership

            Entity Senior Benefits One, Inc., dated November 10, 2014, as amended, for the premises




   49351464;1
Case 0:18-cv-62593-DPG Document 178 Entered on FLSD Docket 07/03/2019 Page 23 of 23



           located 2 Oakwood Boulevard, Suite 100, Hollywood, Florida (the "Hollywood

           Premises").

       3. The lease is cancelled without prejudice to any rights the Landlord may have to seek

           recovery against any non-receivership entityl or to any rights the Landlord may have to

           file a claim in the receivership case (subject to any claims/objection process).

       4. The Receiver is authorized to retain Stampler Auctions to sell the Personal Property (as

           defined in the Motion) pursuant to the proposal prepared by Stampler Auctions, a copy of

           which is attached to the Motion as Exhibit "A".

       5. The lease shall be cancelled effective as of August 1, 2019, or upon completion of the

            auction, whichever is later.

       6. The Receiver is further authorized to execute any documents and take any actions

            reasonably necessary to consummate the transactions contemplated herein, including

            abandonment of any personal property remaining at the premises after the auction is

            completed and the successful bidders have taken their purchases.

            DONE AND ORDERED in Chambers at Miami, Florida this                      day of July 2019.




                                                            DARRIN P. GAYLES
                                                            UNITED STATES DISTRICT JUDGE




   1 The "Receivership Entities" are Simple Health Plans LLC, Health Benefits One LLC, Health Center Management
   LLC, Innovative Customer Care LLC, Simple Insurance Leads LLC, Senior Benefits One LLC, and their
   subsidiaries, affiliates, successors and assigns.


   49351464;1
